                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

HISTORIC BASKET, LLC,

                       Plaintiff,                :   Case No. 2:19-CV-5662

       - vs -                                        Judge Sarah D. Morrison
                                                     Magistrate Judge Chelsey M. Vascura
NATIONAL FIRE & MARINE INSURANCE
COMPANY,
                                                 :
                       Defendant.

                                    OPINION AND ORDER

       This matter is before the Court on Defendant National Fire & Marine Insurance Company’s

Motion to Dismiss (ECF No. 3) and Plaintiff Historic Basket, LLC’s Motion to Remand to State

Court (ECF No. 6). Both motions have been fully briefed.

I.     BACKGROUND

       Historic Basket, LLC (“HB”) filed this action against National Fire & Marine Insurance

Company (“NFMIC”) in Licking County Common Pleas Court on December 2, 2019. NFMIC

timely removed the action on December 31, 2019. NFMIC asserts, and HB agrees, that there is

complete diversity between the parties.

       According to the Complaint, HB owns a building located at 1500 East Main Street,

Newark, Ohio. The building is insured with NFMIC. NFMIC recently denied an insurance claim

filed by HB after pipes froze in the building causing water damage. HB filed suit for a

declaratory judgment to resolve the coverage dispute between the parties. While HB’s Complaint

asks for a declaration as to, inter alia, whether NFMIC breached its contractual duties, it does

not assert a claim for breach of contract, and it does not seek damages.




                                                 1
II.    ANALYSIS

       Turning first to the Motion to Remand, HB implicitly acknowledges that the Court has

subject matter jurisdiction over its claim for declaratory relief but asks that the Court exercise its

discretion to refuse to hear the action. In response, NFMIC argues that the factors weigh in favor

of this Court deciding the case on the merits.

       The Declaratory Judgment Act, 28 U.S.C. § 2201, “confer[s] on federal courts unique and

substantial discretion in deciding whether to declare the rights of litigants.” Wilton v. Seven Falls

Co., 515 U.S. 277, 286 (1995). In other words, the Act “confers discretion on courts, not rights on

litigants” to have a case heard in federal court. Am. Home Assurance Co. v. Evans, 791 F.2d 61,

64 (6th Cir. 1986) (citing Green v. Mansour, 474 U.S. 64, (1985)). Thus, even when a Court has

subject matter jurisdiction over a declaratory judgment action, it is “under no compulsion” to

entertain the action. Wilton, 515 U.S. at 278. To illustrate, “considerations of practicality and wise

judicial administration” could lead a court to, within its sound discretion, decline to entertain a

declaratory judgment action. Id. 288.This principle applies not only to actions brought under the

federal Declaratory Judgment Act but also to state declaratory judgment actions removed to federal

court. See Golden Eagle Ins. Co. v. Travelers Cos., 103 F.3d 750, 755 (9th Cir. 1996), overruled

on other grounds by Gov’t Emps. Ins. Co. v. Dizol, 133 F.3d 1220, 1224 (9th Cir. 1998); Leasing

One Corp. v. Fid. & Deposit Co. of Maryland, No. CIV.A. 3:11-35-DCR, 2011 WL 3794367, at

*2 (E.D. Ky. Aug. 25, 2011).

       The Sixth Circuit articulated five factors in Grand Trunk Western Railroad Co. v.

Consolidated Rail Corp., 746 F.2d 323 (6th Cir. 1984), to guide a district court in determining

whether to exercise its discretionary jurisdiction under the Declaratory Judgment Act:

       (1) whether the declaratory action would settle the controversy;



                                                  2
       (2) whether the declaratory action would serve a useful purpose in clarifying the
           legal relations in issue;

       (3) whether the declaratory remedy is being used merely for the purpose of
           ‘procedural fencing’ or to ‘provide an arena for a race for res judicata’;

       (4) whether the use of a declaratory action would increase friction between our
           federal and state courts and improperly encroach upon state jurisdiction; and

       (5) whether there is an alternative remedy which is better or more effective.

Id. 326. However, this list of factors is not exhaustive. “[T]he Court must make a full inquiry into

all relevant considerations.” Brotherhood. Mut. Ins. Co. v. United Apostolic Lighthouse, Inc., 200

F. Supp. 2d 689, 692 (E.D. Ky. 2002).

       The first two factors in the analysis are closely related, and courts often consider them

together. Scottsdale Ins. Co. v. Flowers, 513 F.3d 546, 557 (6th Cir. 2008). Here, it does not appear

that a judgment will settle the entire controversy nor does it appear that a declaration in this action

would serve a useful purpose in clarifying the legal relations in issue. “The ‘useful purpose’ served

by the declaratory judgment action is the clarification of legal duties for the future, rather than the

past harm a coercive tort action is aimed at redressing.” AmSouth Bank v. Dale, 386 F.3d 763, 786

(6th Cir. 2004). If the Court were to declare that NFMIC has breached the insurance contract with

HB, there would remain an issue of damages. This is not a situation in which a declaratory plaintiff

will suffer injury unless legal relations are clarified; if NFMIC is in breach of contract, any injury

to HB has already occurred. The first two factors weigh against exercising jurisdiction over this

dispute.

       Looking at the third factor, there is no reason to believe that HB filed its Complaint for

merely “procedural fencing” or to “provide an arena for a race for res judicata.” This factor weighs

in favor of exercising jurisdiction.

       As to the fourth factor, whether the action would cause friction between state and federal

                                                  3
courts, the Sixth Circuit has provided three additional sub-factors to consider:

        (1) whether the underlying factual issues are important to an informed resolution
            of the case;

        (2) whether the state trial court is in a better position to evaluate those factual
            issues than is the federal court; and

        (3) whether there is a close nexus between the underlying factual and legal issues
            and state law and/or public policy, or whether federal common or statutory
            law dictates a resolution of the declaratory judgment action.

Bituminous Cas. Corp. v. J & L Lumber Co., Inc., 373 F.3d 807, 814–15 (6th Cir. 2004) (citing

Scottsdale Ins. Co. v. Flowers, 211 F.3d 964, 968 (6th Cir. 2000)).

        Considering the sub-factors, the underlying factual issues are important to a determination

of this dispute. Second, the state trial court is in a better position resolve these issues. “[T]he issue

of insurance contract interpretation” is a “question[ ] of state law with which the . . . state courts

are more familiar and, therefore, better able to resolve.” Bituminous, 373 F.3d at 815. Because this

case centers solely on insurance contract interpretation, the state court is in a superior position to

resolve the dispute. Likewise, an Ohio court is in a “better position to evaluate the factual issues

because they [rest] solely on state law with which the state courts are better acquainted.” Id. 816.

While the parties dispute whether this controversy requires a ruling on previously undetermined

questions of state law, there can be no dispute that these issues and questions are intricately related

to state law and public policy. “‘States regulate insurance companies for the protection of their

residents, and state courts are best situated to identify and enforce the public policies that form the

foundation of such regulation.’” Id. 815 (quoting Allstate Ins. Co. v. Mercier, 913 F.2d 273, 279

(6th Cir. 1990)). This case was removed pursuant to diversity jurisdiction and it does not implicate

federal statutory law. Thus, while the state interests in this dispute are strong, it bears no relation

to federal common or statutory law. In summary, all three of the Scottsdale sub-factors weigh



                                                   4
against exercising jurisdiction over this dispute.

       The fifth and final factor also weighs against the exercise of jurisdiction. This case was

originally filed in state court and Ohio provides a procedure for adjudicating the rights of the

parties. “Given that the issues presented involve questions of state law only, the state court is also

in a superior position to resolve the case.” Bitmunious, 373 F.3d at 816. Courts “question the need

for . . . declaratory judgments in federal courts when the only question is one of state law and when

there is no suggestion that the state court is not in a position to define its own law in a fair and

impartial manner.” Am. Home. Assurance Co., 791 F.2d at 63. This case is brought under Ohio

law and it should be resolved by an Ohio court.

       Moreover, a breach of contract remedy is an alternative remedy that is both better and more

effective than a declaratory judgment for providing HB with full and complete relief.

       Here, only the third factor weighs in favor of exercising jurisdiction. Accordingly, it would

be improper to exercise jurisdiction over this removed declaratory judgment action. The Court will

abstain and remand the case to the Licking County Court of Common Pleas for adjudication of the

issues presented, including NFMIC’s Motion to Dismiss (ECF No. 3).

III.   CONCLUSION

       For the reasons set forth above, Plaintiff’s Motion for Remand (ECF No.6) is GRANTED.

This matter is hereby REMANDED to the Court of Common Pleas, Licking County, Ohio.

       IT IS SO ORDERED.

                                                         /s/ Sarah D. Morrison
                                                         SARAH D. MORRISON
                                                         UNITED STATES DISTRICT JUDGE




                                                     5
